April 18, 1968


Honorable J. R. Singleton         Opinion No. M-219
Executive Director
Texas Parks and Wildlife Dept.    Re:   Constructionof rider in
John Ii.Reagan Building                 appropriationto Parks and
Au&In, Texas 78701                      Wildlife Department,Article
                                        III, Senate Blll 15, Acts
                                        60th Legislature,1967,
                                        Chapter 784, p. 2208, and
Dear Mr. Slngleton:                     related question.
          By recent letter with attached appendix you have re-
quested an opinion from this office. We quote, in part, from
your letter as follows:
         "The Parks and Wildlife Department Is
    seeking the opinion of your office regarding
    the proper expenditure of funds from Item No.
    13F In the Parks and Wildlife Section of the
    General AppropriationAct, Acts 1967, 60th
    Legislature,Regular Session, Senate Bill 15,
    which we quote as follows:
         11
          tF. Acquisition,restoration,and maln-
    tenance of historical structures and sites -
     $250,000.'
          "The next Item we would like to call to
     your attention Is the next to the last paragraph
     of the Special Parks and Wildlife Department Pro-
     visions that Is appropriate to this section as
     follows:
          "'The appropriationmade In Item 13F above
     is to be expended for the acquisition,restora-
     tion, and maintenance of the folloilng hlstorl-
     cal sites listed In order of their priority:
     Leaton, McKavett, Lancaster, Qrlffln, Conch0
     and Richardson. No money Is to be spent for


                            -1049-
Hon. J. R. Singleton, page 2         (M-219)


     the restoration and mafntenance until the State
     of Texas shall have acquired valid legal title
     to such sites.'
         "The Department'sstatutory   responsibility
    for this program Is House Bill 58, codified In
    the Vernon's Annotated Civil Statutes as Article
    608ls, which became effective August 28, 1967
    or ninety (90) days after the date of adjourn-
    ment of the 60th Legislature.   . . .

              .Therefore,we respectfullyrequest
    your oil&on on the following questions:
         "1. We have determlned that the State can-
    not acquire valid legal title to one of the
    historical sites listed; therefore, can said ap-
    propriationbe expended for acquisition,restora-
    tion, and maintenance of parks listed after it
    In the order of priority shown In said rider?
          I,
               .   .   *


         "2. Can the appropriationbe used for
    restoration and maintenance on any of the hls-
    torlcal sites listed in the rider without re-
    gard to the order of priority shown In the rider?
         I,
          . . .
         "3* Can said appropriationbe expended for
    any or all of the following:
         "A. Expendituresfor restoration of his-
    torical structuresand sites:
          "1. Archaeologicalexcavation contracts.
          ::g Hlsto$ical Research contracts.
              Salaries for Historical Research
              Technicians and Travel Expense.
          "4. Architect'sand Enezineer'sProfessional
                       services.
          "5. Engineering surveys; boundary surveys;
              topographic and planlmetrlc and slmllar
              work.
          "6, Consumable supplies and materials, ln-
              cludlng small tools and building materials.


                                   - 1050-
Ron. J. R. Singleton, Page 3(M-219)


          "7. Purchase of equipment, Including trucks,
               large tools and display cases.
          "8. Constructionof Fort Bu!ldlngs by con-
               tract or force account (wages, materials
               and other expenses).
          "9 . Constructionof water system, electric
               system, signs, fences, roads, parking
               areas; by contract and/or by force ac-
               count wages, materials and other ex-
               pensesI.
          "10. Landscaping, Including walks, benches,
               ditching, plants and trees; by contract ~,
               and/or by force account (wages, materials
               and other expenses).
          "Be Expenditures
                    .      for maintenance of,hlstorlcal
     structuresand sites:
          "1. Salaries of Park Attendant, Qrounds,-
               keeper, Watchman and/or Caretaker.
          "2. Wages for maintenance, work.
          "3. Consumable supplies and materials, ln-
               cludlng small tools.
          "4. Current and recurring operating expenses,
               as listed and described in Comptroller's
               Object ~ClasslflcationCodes 10, 11, 13,
               14, 15, 16, 20, 21, 22, 23, 24, 26 and
               28.
               Purchase of equipment, Includingmowers.
          ::z: Construction of public sanitation faclll-
               ties Including field lines and septic
               tanksI; by contract and/or by foroe ac-
               count (wages, materials, and other ex-
               penses)."
          Subsections (b) and (c) of Section 1 of Article.608ls,
Vernon's Civil Statutes, referred to in your letter are quoted
as follows:
         "(b) The Parks and Wildlife Department shall
    restore and maintain each structure or site ac-
    quired under Subsection (a) of this section for
    the benefit of the general public. The depart-
    ment may enter Into one or more interagencycon-
    tracts for the purpose of restoring or maintaining
    a structure or site.



                           - 1051-

             ,.&
                   \   ’
Hon. J. R. Singleton, page 4 (M-219)

          "(c) The department shall uee the money pro-
     vided In the General AppropriationsAct for this
     purpose to pay for the restoration and maintenance
     of each structure or site acquired under Subsection
     (a) of this section. The department shall also
     prescribe and collect a nominal fee for admission
     to every structure and site and shall use all ad-
     mission fees collected to pay for the rettoration
     and maintenance of structures and sites.
          Article 60810, which is quoted In part abovB, Is a
general statute authorizing the Parks and Wildlife Department
to acquire by purchase, gift or otherwise, five classes of
historical structures or sites, and restore and maintain these
sites when acquired. There Is no requirement specifyingthe
priority of restoration or acquisitionof the structuresor
sites In this statute. In fact, the language of Article 60810
places the discretion as to the acquisitionand restoration of
the classes of historical structures or sites In the Parks and
Wildlife Department. Article 6081s evidences an intent on the
part of the Legislature to give the Parks and Wildlife Department
broad authority in determininghistorical value, and broad au-
thority in acquiring and restoring these structuresand sites
for benefit of the general public.
          The rider in the AppropriationsAct, quoted In your
letter, attempts to set up an order of priority in acquiring,
restoring and maintaining specific historical sltr2s. In this
regard, the rider attempts to amend Article 6083.8. This office
~hasheld on numerous occasions that when a conflict exists be-
tween a general statute and a rider In the AppropriationsAct
then the latter must yield. Attorney General's Opinion V-1304
(1949); C-119 (1963); and numerous authorities cited therein.
          It Is therefore our opinion that the Parks and Wlld-
life Department Is authorized by Article 60810 to utilize Its
discretion In acquiring and restoring, etc., the various historical
structures and sites in this State, subject of course to the specific
appropriatedamount of money as specified In Senate Bill 15, and
quoted in your letter.
          Question three Includes a listing of the specific res-
toration and maintenance items thought to be necessary by your
Department once a historical site Is acquired. Article 6081s
clearly seems broad enough to authorize the Parks and Wildlife
Department to take any and all necessary steps to fully restore
and maintain any historical site once the Departmenthas-exercised
its discretion and acquired same.


                           -10.52-
Hon. J. R. Singleton, page 5 (M-219)


          It Is our further opinion that the Items set out In
your request are authorized once a site Is acquired and such
Items are necessary to fully restore and maintain same.
                      SUMMARY
         The rider which provides priorities as to
    certain historical sites, contained In the Gen-
    eral AppropriationBill, for the Parks and Wlld-
    life Department to follow, (Acts 60th Legislature,
    1967, Chapter 784, Article III, p. 2208), Is ln-
    valid, since It necessarily conflicts with Article
    608ls, Vernon's Civil Statutes, which gives the
    Parks and Wildlife Department broad discretion
    In designating,acquiring,restoring, and main-'
    talnlng,Statehistorical structures and ,sltas. :.
                             Yours very truly,'




Prepared by James C. McCoy
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
Pat Bailey
Nell Williams
John Fainter
A. J. CARUBBI, JR.
Executive Assistant




                             -1053-